Citation Nr: 1435080	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Evaluation of residual scar, status-post removal of cervical lymph nodes, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to March 1971 and May 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim of entitlement to service connection for posttraumatic stress disorder encompasses a claim for service connection for any psychiatric disability afflicting a Veteran based on a review of the medical evidence.   While the Veteran does not assert entitlement to service connection for posttraumatic stress disorder, he does claim entitlement to service connection for a nervous disorder.  As there are multiple psychiatric diagnoses of record, the Board recharacterized the issue on appeal as indicated.  

This matter was previously before the Board in June 2012 at which time the issue on appeal was remanded for additional action; namely, to obtain a new VA examination and Social Security Administration records.  These actions were accomplished and a supplemental statement of the case was issued in December 2012.  The case was returned to the Board for appellate consideration. 

The Virtual VA claims file has been reviewed.  Documents therein are duplicative of those in the paper claims file, except for VA treatment records considered in the December 2012 supplemental statement of the case, and the Informal Hearing Presentation by the representative.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.



FINDINGS OF FACT

1.  A residual scar, status-post removal of cervical lymph nodes, is hyperpigmented, less than 6 square inches, and depressed,  without tissue loss or asymmetry of facial features. 

2.  A personality disorder is not a disease within the meaning of applicable legislation governing the award of compensation benefits, hence, regardless when a personality disorder was first diagnosed compensation is prohibited as a matter of law.

3.  The Veteran's psychiatric disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residual scar, status-post removal of cervical lymph nodes have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

2.  An acquired psychiatric disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in January 2006, May 2006 and June 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  VA provided notice to the appellant how disability ratings and effective dates are assigned.

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claim for service connection of an acquired psychiatric disorder.  The examination was conducted by a medical professional, and an opinion was offered following a thorough examination of the Veteran, solicitation of history, and review of all pertinent evidence.  

The Veteran was also afforded a VA examination responsive to the claim for an increased rating.   The examination report contains all the findings needed to rate his residual cervical lymph node scar, including history and clinical evaluation.  

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been no material change in the Veteran's disability, and a uniform evaluation is warranted.

The Veteran's surgical scar following the removal of cervical lymph nodes is assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800. 

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The revisions, however, apply only to Diagnostic Codes 7801-7805, and the effective date of the revisions is October 23, 2008.  The revised criteria apply to all applications for benefits received by VA on or after that date.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria regardless of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  Therefore, the claim is evaluated using the old criteria only.

According to the current and former version of Diagnostic Code 7800, scars of the face and head are rated on the basis of disfigurement.  The criterion for a 10 percent rating is one characteristic of disfigurement.  The criteria for the next higher, 30 percent rating are two or three characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features.  The eight characteristics of disfigurement are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118.

At an October 2006 VA examination the Veteran complained of swelling and scar of the left side of the neck and a decreased immune system, but denied treatment or medication.  Examination showed a scar on the left side of the neck, measuring four centimeters by 0.3 centimeters.  The scar was depressed, but not tender.  There was some disfigurement of the left side of the neck, but there was no ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hypopigmentation, or abnormal texture.  The scar was hyperpigmented and measured less than six square inches.  

After a review of all the evidence, the Board finds against a disability evaluation in excess of 10 percent for the Veteran's residual scar, status-post removal of the cervical lymph nodes.  At the October 2006 VA examination, the Veteran had only one characteristic of disfigurement, namely that the scar was depressed.  Although the Veteran had hyperpigmentation of the scar, it did not exceed six square inches in size.  There was no evidence of inflammation or tissue loss; there was no distortion or asymmetry of facial features.  The scar was depressed, not deep; there was no edema or keloid.   Thus, applying the facts to the criteria set forth above, the Veteran is not entitled to an increased disability evaluation in excess of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7800. 

To the extent that he contends that a higher rating should be assigned, the Board finds that the medical evidence is more probative than any implied pleadings or lay evidence.  The Board has considered the statements by the Veteran.  We accept as credible that the area around the residual scar, status-post removal of cervical lymph nodes experiences some swelling.  However, neither the lay nor medical evidence suggests that the scar causes disfigurement or functionally limits the Veteran. 

The Board also notes that a compensable disability evaluation is not warranted for the Veteran's residual scar, status-post removal of cervical lymph nodes for the entire rating period on appeal under the former versions of Diagnostic Codes 7801 through 7805.  Diagnostic Code 7801and 7802 do not apply, as these codes only pertain to scars other than those present on the face.  Diagnostic Codes 7803 and 7804 do not provide for a rating in excess of 10 percent.  Under Diagnostic Code 7805, prior to October 23, 2008, a scar may be rated on limitation of function of the part affected, but the medical evidence here shows no limitations.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residual scar, status-post removal of cervical lymph nodes are fully contemplated by the applicable rating criteria.  The criteria include symptoms, each of which were addressed in the VA examination report and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of swelling and a scar, which were clearly contemplated in the assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's residual scar, status-post removal of cervical lymph nodes, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.   Therefore, referral for consideration of an extraschedular rating for the Veteran's residual scar, status-post removal of cervical lymph nodes pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records reflect that he underwent a psychiatric evaluation in February 1975, upon turning himself in for drug abuse.  The Veteran attributed his drug abuse to emotional distress related to anger about being stationed in Hawaii instead of on the West Coast.  The impression was adjustment reaction of adult life manifested by drug abuse, and personality disorder with a substratum of immature character traits.  The evaluating provider reported that the Veteran had frequent truancies from school and several expulsions with multiple personal problems at enlistment.

After being found with drugs in 1976, the Veteran underwent another psychiatric evaluation, which indicated that the appellant did not get along with his superiors.  The appellant had two non-judicial punishments for drug use and disrespect.  The impression was passive-aggressive personality disorder, moderate to severe, which existed prior to active duty.  The evaluating provider indicated that there was no evidence of nervousness, psychosis, or depression, and the Veteran was not physically addicted to drugs.  The evaluating provider also indicated that the Veteran had immature impulse control and judgment.

A March 1976 Report of Medical History for separation, indicates that the Veteran denied a history of nervous trouble, depression, or excessive worry.

Periodic medical examinations during the Veteran's civilian employment with the military dated in September 1978, August 1981, April 1984 August 1986, May 1988, and October 1989, indicate that the Veteran's psychiatric evaluations were within normal limits.  The Reports of Medical History contemporaneous to the August 1986, May 1988, and October 1989 evaluations, as well as in September 1992, indicate that the appellant denied depression, excessive worry, or nervous trouble.  A July 1991 treatment note shows that he had situational stress which caused urticaria.  A September 1992 letter from Dr. H indicates that the Veteran was under stress and anxiety at work.  

A February 2007 VA treatment report states that the Veteran had diagnoses of alcohol dependence, depressive disorder, rule out alcohol-induced mood disorder, and nicotine dependence. 

A November 2008 VA treatment note indicates that the Veteran reported depression since his active duty, when he requested to be sent to the West Coast and was sent to Hawaii instead.

An April 2009 psychiatric evaluation by the North Carolina Department of Health and Human Services indicates that the Veteran reported a history of substance abuse issues for his discharge.  He reported abusing alcohol and trying LSD.  He also reported a history of depression and anxiety for most of his life.  A diagnosis of personality disorder while in the military, and a history of paranoia, aggression, and being argumentative.  The appellant stated that he was first diagnosed with depression in 2006, by VA treatment providers.  Following a mental status examination, the diagnoses were a depressive disorder and alcohol abuse.  An Axis II diagnosis of personality disorder, not otherwise specified, was also assigned.

VA treatment records dated from 2010 show that the Veteran tested positive for depression, and was treated with medication.  June 2011 VA treatment records indicate that the Veteran complained of depression and anxiety; he also reported that he could not accept transportation to the VA Medical Center in a Disabled American Veterans transport van due to schizophrenia and depression.  A June 2012 VA treatment record indicates that depression screening was negative.

The Veteran was afforded a VA examination in August 2012.  According to that report, the appellant met the criteria under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)  for Axis I diagnoses of depressive disorder and alcohol dependence.  The VA examiner noted that the Veteran had a long history of heavy alcohol abuse, and that an alcohol induced mood disorder (including depression) could not be ruled out.  An Axis II diagnosis of personality disorder, not otherwise specified, was also assigned.  The VA examiner noted that the Veteran's personality disorder first had onset in the appellant's early teen years, and continued after adolescence through adulthood.  According to the VA examiner, the available evidence indicates that the Veteran would have met the full DSM-IV criteria for a personality disorder by early adulthood, and that he met the criteria prior to his entry into service.  The VA examiner noted that, although the Veteran had a diagnosis of alcohol dependence, the symptoms of his personality disorder preceded meeting the criteria for a diagnosis of alcohol dependence.  

The VA examiner opined that the Veteran's depressive disorder was less likely than not incurred during or caused by any event during the appellant's service.  The examiner explained that the Veteran acknowledged having anxiety, anger, and other emotional distress during his early adolescence, but that his description of symptoms and events during service did not support a diagnosis of depressive disorder prior to or during military service.  The VA examiner noted that, although the Veteran alleged that his turning himself in for substance abuse during service caused anxiety and stress, the appellant also reported turning himself in to avoid getting penalized for such substance abuse and avoid an assignment.  Likewise, the VA examiner noted that when the Veteran turned himself in 1975, he reported that the death of his brother was a significant factor in his emotional distress and anxiety.  The VA examiner stated that a review of the Veteran's medical records and psychiatric evaluations from the appellant's period of service showed symptoms consistent with an adjustment disorder and effects of substance abuse.  The psychiatric evaluations included diagnoses of adjustment reaction to adult life, substance abuse, and passive-aggressive personality disorder, without evidence of any psychiatric disorder.  The VA examiner also noted that the Veteran did not seek treatment for psychological symptoms or substance abuse until approximately 2006; treatment records show work-related stress and anxiety in the 1990s, and that no symptoms of depression were endorsed.  

The VA examiner also opined that the Veteran's alcohol dependence began as alcohol abuse during his service.

Additionally, the VA examiner opined that the Veteran's personality disorder was less likely than not incurred in or caused by any in-service injury, event, or illness.  The examiner opined that the Veteran's personality disorder clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner reiterated that symptoms of the personality disorder began during the Veteran's early teen years and continued.  The examiner noted that the diagnosis of a personality disorder requires a pattern of symptoms over many years, but that this requirement was fulfilled prior to the Veteran's entrance into service.  The VA examiner acknowledged that the Veteran's substance abuse in service, but concluded that it did not represent a permanent increase in the severity of his personality disorder.

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  

According to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Also, the presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).   

The determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000)).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. 

As a matter of law a personality disorder cannot be service connected.  38 C.F.R. § 3.303 (Personality disorders are not diseases or injuries within the meaning of applicable legislation governing the award of compensation benefits.)  There is no competent evidence that a different innocently acquired psychiatric disorder was ever superimposed on the appellant's personality disorder during any term of active duty service.  There is no competent evidence that a psychosis was compensably disabling within one year following the claimant's separation from either term of active duty.

While it is true that no diagnosis of a personality disorder was entered prior to service, the pattern of symptoms necessary to establish such a diagnosis was present prior to the actual diagnosis.  To the extent that the Veteran reported symptoms of a personality disorder in his early teen years, which continued into adulthood; the VA examiner pointed out that the diagnosis requires analysis of symptoms, behavior, and level of functioning over a period of years, such that he met the full criteria for such a diagnosis prior to entry into service.  Thus, all of this evidence reflects that the Veteran had a personality disorder prior to service, and there is no evidence to the contrary.  

The Board acknowledges that the appellant has been diagnosed with depression, however, there is no competent evidence of a depressive disorder during service or for many years thereafter.   Rather, during service, the evaluations only disclosed the Veteran's personality disorder; as previously discussed, there was no evidence of a neurosis or psychosis in service.  Further, the weight of the evidence preponderates against finding that either the Veteran's treating providers or the VA examiner found a relationship between the appellant's current depressive disorder and his service.  

The Veteran is competent to report that he had feelings of anxiousness and sadness, and when these symptoms began.  However, his recent statements are inconsistent with his own report of history during periodic civilian medical examinations from 1978 to 1992, wherein he denied experiencing depression, excessive worry, and nervous trouble.  Moreover, the September 1992 letter from Dr. H indicates the Veteran attributed his stress and anxiety to work.  Treatment records indicate that the Veteran did not seek treatment for depressive symptoms until 2006 and no diagnosis was issued until 2007.  Here, the most probative evidence establishes that there was a remote onset of an acquired psychiatric disorder, other than PTSD, unrelated to service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay statements asserting that the Veteran's acquired psychiatric disorder, other than PTSD, is related to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the August 2012 VA examination report.  The VA examiner found that the Veteran's depressive disorder had its onset in 2006.  

The August 2012 opinion of the VA examiner, in determining that a depressive disorder is not related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In this regard, there is simply no indication of any related problems during service, or for many years thereafter.  Rather, the service treatment records show a personality disorder, and civilian medical evaluations from 1978 to 1972 indicate that psychiatric evaluations were normal.  As previously stated, the Veteran denied relevant symptomatology at those evaluations.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which demonstrates a remote post-service onset, possibly related to the Veteran's extensive alcohol abuse, as an alcohol-induced mood disorder.  The August 2012 VA examination report explained the reasons for the VA examiner's conclusion based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no competent evidence linking the remote depressive disorder to service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of removal of cervical lymph nodes is denied.  

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


